Matter of Jaime D. (James N.--Jacquelina D.) (2019 NY Slip Op 01923)





Matter of Jaime D. (James N.--Jacquelina D.)


2019 NY Slip Op 01923


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


237 CAF 17-00774

[*1]IN THE MATTER OF JAIME D. AND JACOB D. OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JAMES N., RESPONDENT-APPELLANT, AND JACQUELINA D., RESPONDENT. (APPEAL NO. 1.)


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
JEFFERY G. TOMPKINS, CAMDEN, FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Oswego County (James K. Eby, J.), entered April 13, 2017 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent James N. had educationally neglected the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Jaime D. [James N.] ([appeal No. 2], — AD3d — [Mar. 15, 2019] [4th Dept 2019]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court